DETAILED ACTION
	This action is in response to the amendment filed 3/7/2022. Currently, claims 1-22 are pending in the application. Claims 2, 3, 10, 14-20 and 22 are withdrawn and not examined at this point. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Applicant’s specification as originally filed provides support for claim 1 limitation “at least one electric stimulation device fastened to the orthosis and operable to stimulate at least one muscle of the first body part or the second body part on a medial side of the joint part to provide relief for a lateral side of the joint part, or vice versa,” the examiner respectfully disagrees. While Applicant’s arguments successfully demonstrate that Applicant’s specification as originally filed teaches medial and lateral stimulation of musculature, Applicant failed to point to a teaching in Applicant’s original specification that teaches the stimulation of musculature being specifically positioned at the level of the joint part, as claimed. Claims 1, 4-9 and 11-13, therefore, remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as detailed below.
Applicant’s arguments with respect to the prior art rejection(s) of the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-9 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “at least one electric stimulation device fastened to the orthosis and operable to stimulate at least one muscle of the first body part or the second body part on a medial side of the joint part to provide relief for a lateral side of the joint part, or vice versa.” No support is provided for this claim limitation in Applicant’s specification as originally filed. While Applicant’s specification (see [0012] of the publication of the present application) teaches “medial arthrosis may be addressed by a stimulation of the lateral musculature” and “lateral arthrosis may be treated, corrected or balanced by a stimulation of the medial musculature,” Applicant’s specification does not teach that the medial or lateral musculature that is stimulated is positioned at the level of the joint part, as claimed. Claims 4-9 and 11-13 depend on claim 1 and therefore, include the same error.
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 recites “the at least one electric stimulation device is longitudinally repositionable on the first fastening device. No support is provided for this claim limitation in Applicant’s specification as originally filed. While Applicant’s specification teaches the at least one electric stimulation device being longitudinally repositionable on the first splint, by longitudinal displacement of the first fastening device (on which the at least one electric stimulation device is positioned), Applicant’s specification does not teach the at least one electric stimulation device being repositionable on the first fastening device itself. To the contrary and as Applicant notes in the Remarks filed 3/7/2022, Applicant’s specification teaches “the electrodes 40 are disposed on the inner side of the fastening device 15, the electrodes 40 by virtue of the assignment and the fixed arrangement within the fastening device 15 having a high positional stability such that these electrodes at all times have the same position once the orthosis 1 has been put on and is being worn” (see [0046] of the publication of the present application), which clearly teaches the at least one electric stimulation device (electrodes 40) being fixed in position on the first fastening device (fastening device 15), and not longitudinally repositionable thereon as claimed.
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites “the at least one electric stimulation device being mounted longitudinally displaceably relative to the first fastening device.” No support is provided for this claim limitation in Applicant’s specification as originally filed. While Applicant’s specification teaches the at least one electric stimulation device being longitudinally repositionable on the first splint, by longitudinal displacement of the first fastening device (on which the at least one electric stimulation device is positioned), Applicant’s specification does not teach the at least one electric stimulation device being repositionable on the first fastening device itself. To the contrary and as Applicant notes in the Remarks filed 3/7/2022, Applicant’s specification teaches “the electrodes 40 are disposed on the inner side of the fastening device 15, the electrodes 40 by virtue of the assignment and the fixed arrangement within the fastening device 15 having a high positional stability such that these electrodes at all times have the same position once the orthosis 1 has been put on and is being worn” (see [0046] of the publication of the present application), which clearly teaches the at least one electric stimulation device (electrodes 40) being fixed in position on the first fastening device (fastening device 15), and not longitudinally repositionable thereon as claimed.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites “the at least one electric stimulation device is fixed to the first fastening device,” which fails to further limitation claim 1 (upon while claim 4 depends, since claim 1 already recites “at least one electric stimulation device fastened to the first fastening device.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegler et al. (US 9,456,918), in view of Martin (US 2003/0014001), in view of Castel et al. (US 2009/0319003), in view of Coleman et al. (US 2016/0213924) and further in view of Invidiato (US 2,934,064).
In regards to claim 1, Siegler et al. teaches in Figure 1 a first splint (upper portion 11); a second splint (lower portion 13) configured to contact a second body part when the orthosis (FES device 10) is donned on a wearer (column 4, lines 6-7 teaches lower portion 13 “fits over the patient’s heel and midfoot”); a joint (hinge 17) connecting (as shown in Figure 1; additionally, column 5, lines 2-3 teaches “hinge 17 connects lower portion 13 to upper portion 11”) the first splint (upper portion 11) to the second splint (lower portion 13), the joint (hinge 17) being configured to align with a joint part (ankle joint) that connects the first and second body parts to each other (column 5, lines 1-2 teaches “a hinge 17 at the level of the ankle joint”); at least one electric stimulation device (electrodes 15; column 4, lines 59-60 teaches that the electrodes 15 provide stimulation; the abstract teaches that the stimulation is “electrical stimulation”).
Siegler et al. does not teach the first splint having a first fastening device configured to fix the first splint to a first body part; and the at least one electric stimulation device fastened to the first fastening device and operable to stimulate at least one muscle of the first body part or the second body part on a medial side of the joint part to provide relief for a lateral side of the joint part, or vice versa, wherein the first fastening device is longitudinally displaceable along the first splint.
However, Martin teaches in Figure 1 and [0025] an analogous device with the first splint (shin guard 18) having a first fastening device (proximal strap 58) configured to fix (“secure;” see [0025]) the first splint (shin guard 18) to a first body part (“the patient’s calf;” see [0025]).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the first splint of Siegler et al. to include a first fastening device configured to fix the first splint to a first body part as taught by Martin because this element is known enable the first splint to be independently secured to the wearer, as Martin teaches in [0025].
Siegler et al. and Martin do not teach the at least one electric stimulation device fastened to the first fastening device and operable to stimulate at least one muscle of the first body part or the second body part on a medial side of the joint part to provide relief for a lateral side of the joint part, or vice versa, wherein the first fastening device is longitudinally displaceable along the first splint.
However, Castel et al. teaches in Figure 3L and [0262-0265] an analogous device with the at least one electric stimulation device (electrodes 18a, 18b, 20a, 20b) operable to (collectively operable to) stimulate at least one muscle  ([0265] teaches that electrodes 20a, 20b function to stimulate the soleus muscle) of the first body part (lower leg) or the second body part on a medial side of the joint part (ankle joint) to provide relief for a lateral side of the joint part (ankle joint), or vice versa (as shown in the attached Hospital for Special Surgery (HHS) diagram, the soleus muscle extends along a lateral side of the ankle joint; therefore, [0265] teaches electrodes 20a, 20b stimulating the soleus muscle on a lateral side of the ankle joint; [0051] teaches that electrodes 18a, 18b, 20a, 20b are operable to treat (or, provide relief of) joint compression of the entire ankle joint (including a medial side of the ankle joint)).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the at least one electric stimulation device of Siegler et al. as modified by Martin to further be operable to stimulate at least one muscle of the first body part or the second body part on a medial side of the joint part to provide relief for a lateral side of the joint part, or vice versa, as taught by Castel et al. because this element is known to treat compression of the joint part, as Castel et al. teaches in [0051].
Siegler et al., Martin and Castel et al. do not teach the at least one electric stimulation device fastened to the first fastening device, wherein the first fastening device is longitudinally displaceable along the first splint.
However, Coleman et al. teaches in Figure 2T and [0132] an analogous device with the at least one electric stimulation device (electrodes 560) fastened to ([0132] teaches “the hip brace 550 can include electrodes on the inside of one of the strap portions 557, 559 that can be used to stimulate muscle groups” and “strap portion 557 can include a plurality of electrodes 560 positioned on various regions of the strap portion 557;” Figure 2T also teaches electrodes 560 being attached to upper strap portion 557) the first fastening device (upper strap portion 557).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the device of Siegler et al. as modified by Martin and Castel et al. to provide the at least one electric stimulation device fastened to the first fastening device as taught by Coleman et al. because this element is known to enable the first fastening device to provide stimulation to muscle groups, as Coleman et al. teaches in [0132].
Siegler et al., Martin, Castel et al. and Coleman et al. do not teach wherein the first fastening device is longitudinally displaceable along the first splint.
However, Invidiato teaches in Figure 1 and column 4, lines 36-40 an analogous device wherein the first fastening device (strap 55) is longitudinally displaceable along (column 4, lines 36-40 teaches that strap 55 is vertically adjustable on tubes 31) the first splint (brace member 11; taught in column 3, line 70 to include upper section/tube 31).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the first fastening device of Siegler et al. as modified by Martin, Castel et al. and Coleman et al. to be longitudinally displaceable along the first splint as taught by Invidiato because this element is known to enable the first fastening device to be vertically adjustable on the first splint so that it may overlie “other portions of the leg, as desired,” as Invidiato teaches in column 4, lines 36-40.
In regards to claim 4, Siegler et al., Martin, Castel et al., Coleman et al. and Invidiato teach the apparatus of claim 1. Siegler et al., Martin, Castel et al. do not teach that the at least one electric stimulation device is fixed to the first fastening device.
However, Coleman et al. teaches in Figure 2T and [0132] an analogous device wherein the at least one electric stimulation device (electrodes 560) is fixed to ([0132] teaches “the hip brace 550 can include electrodes on the inside of one of the strap portions 557, 559 that can be used to stimulate muscle groups” and “strap portion 557 can include a plurality of electrodes 560 positioned on various regions of the strap portion 557;” Figure 2T also teaches electrodes 560 being attached to upper strap portion 557) the first fastening device (upper strap portion 557).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the at least one electric stimulation of Siegler et al. as modified by Martin, Castel et al., Coleman et al. and Invidiato to provide that the at least one electric stimulation device is fixed to the first fastening device as taught by Coleman et al. because this element is known to enable the first fastening device to provide stimulation to muscle groups, as Coleman et al. teaches in [0132].
In regards to claim 6, Siegler et al., Martin, Castel et al., Coleman et al. and Invidiato teach the apparatus of claim 1. Siegler et al. teaches in Figure 1, column 4, lines 59-60 and the abstract that the at least one electric stimulation device (electrodes 15) includes at least one electrode arrangement (column 4, lines 59-60 teaches that the “electrodes” 15 provide stimulation; the abstract teaches that the stimulation is “electrical stimulation;” arrangement of electrodes 15 is shown in Figure 1).
In regards to claim 7, Siegler et al., Martin, Castel et al., Coleman et al. and Invidiato teach the apparatus of claim 1. Siegler et al. teaches in column 5, lines 1-5 that the first (upper portion 11) and second (lower portion 13) splints are freely pivotable about a pivot axis that is formed by the joint (hinge 17).
In regards to claim 8, Siegler et al., Martin, Castel et al., Coleman et al. and Invidiato teach the apparatus of claim 1. Siegler et al. teaches in Figure 1 that the second splint (lower portion 13) is configured as a foot part that is configured to contact a bottom surface of the wearer's foot (column 4, lines 6-7 teaches lower portion 13 “fits over the patient’s heel and midfoot;” lower portion 13 shown in Figure 1 is capable of being positioned on the bottom surface of a wearer’s foot) and the first splint (upper portion 11) is configured as a lower leg splint (column 4, lines 64-67 teach that the electrodes 15 (which are positioned on the upper portion 11) are “designed to fit over the anterior tibialis muscle (which is part of the wearer’s lower leg); thus, the upper portion 11 is designed to fit over the wearer’s lower leg).
In regards to claim 9, Siegler et al., Martin, Castel et al., Coleman et al. and Invidiato teach the apparatus of claims 1 and 8. Siegler et al. teaches in column 5, lines 1-2 that the joint part  (ankle joint) is a natural ankle joint, and the joint (hinge 17) is configured to be arranged level in height with the natural ankle joint (column 5, lines 1-2 teaches hinge 17 being positioned “at the level of the ankle joint”).
In regards to claim 11, Siegler et al., Martin, Castel et al., Coleman et al. and Invidiato teach the apparatus of claim 1. Siegler et al. teaches in figure 1 that the first (upper portion 11) and second (lower portion 13) splints are configured to guide at least one of the first and second body parts in a medial-lateral direction (the upper portion 11 and lower portion 13 each include portions of material that are positioned to engage medial and lateral sides of the respective first and second body parts; the material of the upper and lowers portions 11, 13 that engages the medial and lateral sides of the respective first and second body parts provides structural support to guide the position of said body parts).
In regards to claim 12, Siegler et al., Martin, Castel et al., Coleman et al. and Invidiato teach the apparatus of claim 1. Siegler et al. teaches in columns 3-4, lines 67-5 that the first (upper portion 11) and second (lower portion 13) splints are adjustable in a reversible manner (upper and lower portions 11, 13 are taught to be made of a thermoplastic material, which is a material that is capable of being reversibly shaped and molded to provide adjustment of the shape of upper and lower portions 11, 13).
In regards to claim 13, Siegler et al., Martin, Castel et al., Coleman et al. and Invidiato teach the apparatus of claim 1. Siegler et al. teaches in Figure 1 and column 4, lines 46-55 that the at least one electric stimulation device (electrodes 15) includes markings or fastening elements (depressions 25, or “indications of where electrodes 15 should be attached”), which are positioned on the first (upper portion 11) (depressions 25 are shown in Figure 1 and explicitly taught in column 4, lines 46-55 to be positioned on upper portion 11) or second splint or on the first fastening device.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegler et al. (US 9,456,918), in view of Martin (US 2003/0014001), in view of Castel et al. (US 2009/0319003), in view of Coleman et al. (US 2016/0213924), in view of Invidiato (US 2,934,064) and further in view of Coleman et al. (US 2014/0276298).
In regards to claim 5, Siegler et al., Martin, Castel et al., Coleman et al. (US 2016/0213924)and Invidiato teach the apparatus of claim 1. Siegler et al., Martin, Castel et al., Coleman et al. (US 2016/0213924) and Invidiato do not teach that the at least one electric stimulation device is longitudinally repositionable on the first fastening device.
However, Coleman et al. (US 2014/0276298) teaches in [0010-0011] an analogous device wherein the at least one electric stimulation device (“plurality of electrodes” taught in [0010]) is longitudinally repositionable (via “hook and loop fastener,” as taught in [0010]; [0010] teaches the electrodes being “removably affixed” to the soft good “such that they may be readily removed and repositioned on the good;” thus, the electrodes are capable of being moved longitudinally on the soft good and repositioned thereon) on the first fastening device (“soft good” taught in [0010-0011]; [0011] teaches the soft good being “a strap”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the to modify the at least one electric stimulation device of Siegler et al. as modified by Martin, Castel et al., Coleman et al. (US 2016/0213924) and Invidiato to be longitudinally repositionable on the first fastening device as taught by Coleman et al. (US 2014/0276298) because this element is known to enable the at least one electric stimulation device to be “readily removed and repositioned” on the first fastening device as desire, as Coleman et al. (US 2014/0276298) teaches in [0010].

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegler et al. (US 9,456,918), in view of Martin (US 2003/0014001), in view of Coleman et al. (US 2016/0213924) and further in view of Invidiato (US 2,934,064).
In regards to claim 21, Siegler et al. teaches in Figure 1 a first splint (upper portion 11); a second splint (lower portion 13) configured to contact a second body part when the orthosis (FES device 10) is donned on a wearer (column 4, lines 6-7 teaches lower portion 13 “fits over the patient’s heel and midfoot”); a joint (hinge 17) connecting (as shown in Figure 1; additionally, column 5, lines 2-3 teaches “hinge 17 connects lower portion 13 to upper portion 11”) the first splint (upper portion 11) to the second splint (lower portion 13); at least one electric stimulation device (electrodes 15; column 4, lines 59-60 teaches that the electrodes 15 provide stimulation; the abstract teaches that the stimulation is “electrical stimulation”) operable to stimulate at least one muscle of the first body part or the second body part (column 4, lines 44-46 teaches “electrodes 15 may be suitably positioned on upper portion 11 of FES device 10 over the peroneal muscles [to thus, provide electrical stimulation thereto]”). 
Siegler et al. does not teach the first splint having a first fastening device configured to fix the first splint to a first body part; the at least one electric stimulation device mounted to the first fastening device; and the first fastening device being mounted longitudinally displaceably relative to the orthosis, or the at least on electric stimulation device being mounted longitudinally displaceably relative to the first fastening device.
However, Martin teaches in Figure 1 and [0025] an analogous device with the first splint (shin guard 18) having a first fastening device (proximal strap 58) configured to fix (“secure;” see [0025]) the first splint (shin guard 18) to a first body part (“the patient’s calf;” see [0025]).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the first splint of Siegler et al. to include a first fastening device configured to fix the first splint to a first body part as taught by Martin because this element is known enable the first splint to be independently secured to the wearer, as Martin teaches in [0025].
	Siegler et al. and Martin the at least one electric stimulation device mounted to the first fastening device; and the first fastening device being mounted longitudinally displaceably relative to the orthosis, or the at least on electric stimulation device being mounted longitudinally displaceably relative to the first fastening device.
	However, Coleman et al. teaches in Figure 2T and [0132] an analogous device with the at least one electric stimulation device (electrodes 560) mounted to ([0132] teaches “the hip brace 550 can include electrodes on the inside of one of the strap portions 557, 559 that can be used to stimulate muscle groups” and “strap portion 557 can include a plurality of electrodes 560 positioned on various regions of the strap portion 557;” Figure 2T also teaches electrodes 560 being attached to upper strap portion 557) the first fastening device (upper strap portion 557).
	It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the device of Siegler et al. as modified by Martin to provide the at least one electric stimulation device mounted to the first fastening device as taught by Coleman et al. because this element is known to enable the first fastening device to provide stimulation to muscle groups, as Coleman et al. teaches in [0132].
	Siegler et al., Martin and Coleman et al. do not teach the first fastening device being mounted longitudinally displaceably relative to the orthosis, or the at least on electric stimulation device being mounted longitudinally displaceably relative to the first fastening device.
	However, Invidiato teaches in Figure 1 and column 4, lines 36-40 an analogous device with the first fastening device (strap 55) being mounted longitudinally displaceably relative to (column 4, lines 36-40 teaches that strap 55 is vertically adjustable on tubes 31) the orthosis (brace member 11; taught in column 3, line 70 to include upper section/tube 31).
	It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the first fastening device of Siegler et al. as modified by Martin and Coleman et al. to be mounted longitudinally displaceably relative to the orthosis as taught by Invidiato because this element is known to enable the first fastening device to be vertically adjustable on the orthosis so that it may overlie “other portions of the leg, as desired,” as Invidiato teaches in column 4, lines 36-40.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        10/24/2022